DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on 08/03/2022 is acknowledged.  The traversal is on the ground(s) that a search burden does not exist.  This is not found persuasive because, contrary to what applicant suggests, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those related to structurally independent heat exchangers contained within the restriction requirement, require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus involve a significant burden even if all searches were coextensive wherein the art applicable to one species would not necessarily be applicable to the other species, and vice versa. Further, in addition to classification searches, searching electronic resources and employing different search strategies or search queries also contribute to capturing prior art. 
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meshenky (US PG Pub. 20100025024) hereinafter referred to as Meshenky.
Regarding Claim 1, Meshenky discloses a heat exchanger comprising: 
a first plate (shown in figure 7, being the bottom plate); 
a second plate separated from the first plate by a gap (shown in figure 7, being the top plate); and 
a first fin disposed across the gap (fins are provided by the insert (266)), extending between and connected to each of the first and second plates (shown in figure 7), wherein the first fin comprises a stress concentration element (278) disposed at a location separated from a first junction connecting the first fin to the first plate and a second junction connecting the first fin to the second plate (shown in figure 7).
Regarding Claim 2, Meshenky further discloses the stress concentration element (278) comprises a region of reduced first fin thickness (shown in figure 7).
Regarding Claim 6, Meshenky further discloses the stress concentration element (278) extends parallel to the first and second plates along a length of the first fin (shown in figure 7, wherein the groove extends into the page).
Regarding Claim 19, Meshenky further discloses the first fin has a first thickness at locations adjacent the first and second plates (shown in figure 7, being the full thickness of the fin) and a second thickness at the location of the stress concentration element (278) and wherein the second thickness is less than half of the first thickness (shown in figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meshenky (US PG Pub. 20100025024) as applied in Claims 1-2, 6 and 19 above in view of Breindl (Translation of German Patent document DE10150213A1) hereinafter referred to as Breindl.
Regarding Claim 7, although Meshenky discloses a fin between two plates having a reduced thickness portion, Meshenky fails to disclose the stress concentration element includes a plurality of apertures extending through the first fin.
Breindl, also drawn to a heat exchanger having a predetermined breakaway portion, teaches the stress concentration element (groove formed along web (4), as shown in figure 3) includes a plurality of apertures (8) extending through a first web  (shown in figure 4). Further, Breindl states, “The punched-out portions in the webs serve firstly to reduce the weight of the composite profile. Furthermore, they reduce the heat flux and thermal stresses between the sub-tubes…This punching out is provided precisely at the location where later the separating cut between two composite profiles is made”, ¶ [8]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the first fin of Meshenky with the stress concentration element including a plurality of apertures extending through, as taught by Breindl, the motivation being to reduce weight, decrease thermal stress and to allow for a simple separating cut to be performed.         
Regarding Claim 8, a modified Meshenky further teaches the apertures (shown in figure 4 of Breindl) are spaced along the length of the first fin (266 of Meshenky, wherein Breindl teaches adding apertures to a groove is well known, see rejection of Claim 7 above).
Regarding Claim 9, a modified Meshenky further teaches the first fin (266 of Meshenky) comprises a first section extending from the first plate to the stress concentration element (shown in figure 7 of Meshenky being the top portion of the fins between the top plate and the groove (278)) and a second section extending from the second plate to the stress concentration element (shown in figure 7 of Meshenky being the bottom portion of the fins between the bottom plate and the groove (278)), wherein the first and second sections have a first thickness and the stress concentration element has a second thickness less than the first thickness (shown in figure 7 of Meshenky).
Regarding Claim 10, a modified Meshenky further teaches each of the first and second sections joins the region of reduced first fin thickness with a chamfer (shown in figure 7 of Meshenky, wherein the notch is created with a diagonal removal of material that terminates at the point of minimal material).
Regarding Claim 11, a modified Meshenky further teaches the first fin has a first side and a second side disposed opposite the first side and wherein the first side is recessed to form the region of reduced fin thickness (“a groove 78 or other structural deficiency 78, can be formed in opposing sides of the insert 66 to further weaken the insert at a particular location on the flank 76”, ¶ [45] of Meshenky).
Regarding Claim 12, a modified Meshenky further teaches the second side is recessed to form the region of reduced first fin thickness (“a groove 78 or other structural deficiency 78, can be formed in opposing sides of the insert 66 to further weaken the insert at a particular location on the flank 76”, ¶ [45] of Meshenky).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meshenky (US PG Pub. 20100025024) as applied in Claims 1-2, 6 and 19 above in view of Daddis et al. (WO 2005110164) hereinafter referred to as Daddis.
Regarding Claim 15, although Meshenky discloses a plurality of first fins, wherein the first fins are disposed in rows separated by a fluid flow channel and wherein each row comprises a plurality of first fin segments, wherein adjacent first fin segments are separated by a gap (shown in figure 2, wherein the multiple pluralities of fins are shown being separated by a fluid flow path and spaced from one another), Meshenky fails to disclose, wherein adjacent first fin segments are separated by a distance less than 0.75 inches.
Daddis, also drawn to a heat exchanger having fin segments, teaches first fin segments are separated by a distance less than 0.75 inches (“In order to reduce the likelihood of fouling by the bridging of fibers therebetween, the spacing of the fins is maintained at a distance of .4 to .8 inches apart”, see abstract).
Regarding Claim 15, Meshenky fails to disclose adjacent first fin segments are separated by a distance less than 0.75 inches. Daddis does, however, teach that the fins are known to be spaced .4 to .8 inches in order to reduce the risk of fouling. Further, the fin spacing directly contributes to the heat dissipation and pressure drop of the heat exchanger. Therefore, the fin spacing is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased fin spacing, the occurrence of fouling decreases, the weight of the heat exchanger decreases, the pressure drop decreases and the heat exchange decreases, and vice versa. Therefore, since the general conditions of the claim, i.e. that the first fins are disposed in rows separated by a fluid flow channel and wherein each row comprises a plurality of first fin segments, wherein adjacent first fin segments are separated by a gap, was disclosed in the prior art by Meshenky and Daddis, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger fins disclosed by Meshenky having a spacing less than .75 inches. See MPEP 2144.05 II. Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meshenky (US PG Pub. 20100025024) as applied in Claims 1-2, 6 and 19 above in view of Nechvatal (USP 6883502) hereinafter referred to as Nechvatal.
Regarding Claim 16, although Meshenky further discloses a second fin extending between and connected to each of the first and second plates (shown in figure 7), Meshenky fails to disclose the second fin having a thickness greater than a thickness of the first fin to provide structural support.
Nechvatal, also drawn to a stacked heat exchanger, teaches a second fin (37) having a thickness greater (shown in figure 2) than a thickness of a first fin (32) to provide structural support.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Meshenky with a second fin having a thickness greater than a thickness of the first fin to provide structural support, as taught by Nechvatal, the motivation being to provide a large surface for attaching other heat exchange elements, “to provide additional support” or to break up the working flow channels into multiple channels.         
Regarding Claim 17, a modified Meshenky further teaches a plurality of first fins and second fins (the plurality of second fins is taught by Nechvatal in the rejection of Claim 16), wherein second fins of the plurality of second fins are separated by a plurality of first fins (shown in figure 2 of Nechvatal).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meshenky (US PG Pub. 20100025024) as applied in Claims 1-2, 6 and 19 above in view of Nechvatal (USP 6883502) as applied in Claims 16-17 above and in further view of Alvarez et al. (US PG Pub. 20150361922) hereinafter referred to as Alvarez.
Regarding Claim 18, although Meshenky discloses first and second fins being joined to first and second plates, a modified Meshenky fails to teach the second fin is joined to each of the first and second plates by a fillet.
Alvarez, also drawn to a heat exchanger having fins, teaches a fin being joined to a plate by a fillet (shown in figures 2-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a modified Meshenky with a second fin having a fillet, as taught by Alvarez, the motivation being to minimize thermal stresses between the fin and the plate.         
	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meshenky (US PG Pub. 20100025024) as applied in Claims 1-2, 6 and 19 above in view of Alvarez et al. (US PG Pub. 20150361922) hereinafter referred to as Alvarez.
Regarding Claim 20, although Meshenky discloses first and second fins being joined to first and second plates and first and second plates and the first fin are integrally formed (“The inserts 66 can be cut or machined to shape in any manner, can be extruded or pressed, can be manufactured in any combination of such operations, and the like”, ¶ [40]), a modified Meshenky fails to teach the first and second junctions are formed without fillets.
Alvarez, also drawn to a heat exchanger having fins, teaches the first and second junctions are formed without fillets.
Meshenky fails to explicitly disclose that the first and second junctions are formed without fillets. Alvarez does, however, teach that a fin comprising a fillet contributes to pressure drop, thermal stresses and capable heat transfer (“Even though the large-radius fillets 118 may increase a pressure drop in incoming bleed air, the large-radius fillets 118 may provide counterbalancing advantages. Temperature differential and a potential for thermal stress is at its highest at the inlet end 114. A large fillet radius may have the desirable effect of offsetting or minimizing thermal stress”, ¶ [26]). Therefore, the size of a fillet or fillet radius on a fin is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased fillet size (see figures 2-4 of Alvarez), the pressure drop increases and the thermal stresses decrease, and vice versa. Therefore, since the general conditions of the claim, i.e. being the well-known benefits of both having a fillet and not having a fillet, was disclosed in the prior art by Alvarez, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the fins without a fillet in order to minimize the pressure drop within the working fluid flow path. See MPEP 2144.05 II.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763